Citation Nr: 1632058	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1988. 

This matter on appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case is now under the jurisdiction of the RO in Reno, Nevada. 

The Veteran testified at a March 2013 hearing before a Decision Review Officer (DRO).  A transcript is associated with the Veteran's file.

In February 2014, the Board remanded the case in order for the Veteran to be scheduled for a videoconference hearing.  The Veteran appeared at such hearing in May 2014 before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  A transcript of the hearing is in the Veteran's Virtual VA file.

In December 2014, this matter was remanded for further development, to include obtaining a VA examination and opinion.

This appeal is processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

As noted in the Introduction, in May 2014, the Veteran testified at a hearing that was conducted by a VLJ who is no longer employed at the Board.  In July 2016, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.704, 20.707 (2015).  The Veteran responded the same month that he wished to attend another Board hearing, and he would like it to be a video teleconference hearing.  See July 2016 hearing request response.

Due process concerns thus require that the case be remanded to the AOJ for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The case is remanded to the Reno RO so that it may schedule a video-conference hearing and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




